Exhibit 10.1

 



RADNET, INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN
AND SUMMARY PLAN DESCRIPTION

 

Effective May 5, 2016

 

1. General.

 

This Nonqualified Deferred Compensation Plan (the “NDC Plan” or “Plan”) is
intended to be an unfunded arrangement maintained primarily to provide
nonqualified deferred compensation for the Participants and shall be considered
a plan described in Section 301(a)(3) of ERISA. To this end, the NDC Plan
provides for (i) Participant elections to defer Base Salary, (ii) Participant
elections to defer Bonuses, (iii) Participant elections to defer Stock Units,
and (iv) Employer Contributions. The NDC Plan constitutes both the official plan
document and the required summary plan description under ERISA. The NDC Plan is
intended to be a “top hat plan” that is exempt from the requirements of Parts
II, III and IV of Title I of ERISA pursuant to §§ 201(2), 301(a)(3) and
401(a)(1) of ERISA. The NDC Plan is a new plan adopted by the Employer and is
effective as of the Effective Date (as defined in Section 2).

 

2. Definitions. For purposes of the NDC Plan, the following defined terms have
the meanings set forth below:

 

“Account” or “Accounts” means a separate bookkeeping account or accounts
maintained by Employer for a Participant which reflects entries on the records
of the Employer for the amounts credited to the Participant under the NDC Plan.
The Account shall constitute a bookkeeping entry only and shall be utilized
solely as a device for the measurement and determination of the amounts to be
paid to a Participant, or his/her designated Beneficiary, pursuant to the NDC
Plan. The Account or Accounts of a Participant shall consist of Company Stock
Accounts and/or Cash Accounts. The Company may also maintain sub-Accounts for a
Participant as necessary to facilitate the administration of amounts that are
eligible to be distributed under the NDC Plan.

 

"Act" means the Securities Act of 1933, as amended.

 

“Base Salary” means a Participant’s regular base salary and shall not include
any deductions, deferrals, Bonuses, fringe benefits, or awards made under any
equity compensation plan.

 

“Beneficiary” means the person or persons designated as such by the Participant
to receive all or a part of the Participant’s vested Account balance in the
event of the Participant’s death prior to the full payment thereof. Each such
designation shall be filed with the Company in a form prescribed by the Company
and shall become effective only when received by the Company. Designated persons
or entities shall not be considered Beneficiaries until the death of the
Participant. If a Participant becomes divorced after having named his or her
spouse as a Beneficiary, the prior designation of the spouse as Beneficiary
shall be void. After the divorce, the Participant may, in his or her discretion,
designate his or her ex-spouse as a Beneficiary by filing a new beneficiary
designation form with the Company.

 

“Board” means the Employer’s Board of Directors, or such other body authorized
to govern the business of the Employer.

 

“Bonus” shall mean any compensation (including without limitation
Performance-Based Compensation) that is payable to a Participant under any
incentive pay or commissions program other than with respect to Stock Units or
those programs designated by the Company as ineligible for deferral under the
Plan.

 

“Cash Account” means a bookkeeping Account established and maintained for a
Participant to record the amount of any Base Salary and/or Bonus compensation
that the Participant has deferred under the NDC Plan along with any Employer
Contributions or deemed investment returns credited pursuant to the NDC Plan.

 

 

 1 

 

 

“Change in Control” means, any of the following, unless the Committee provides
otherwise:

 

(i) any merger or consolidation in which the Company shall not be the surviving
entity (or survives only as a subsidiary of another entity whose stockholders
did not own all or substantially all of the Common Stock in substantially the
same proportions as immediately before such transaction);

 

(ii) the sale of all or substantially all of the Company's assets to any other
person or entity (other than a wholly-owned subsidiary of the Company);

 

(iii) the acquisition of beneficial ownership of a controlling interest
(including power to vote) in the outstanding shares of Common Stock by any
person or entity (including a "group" as defined by or under Section 13(d)(3) of
the Exchange Act);

 

(iv) the dissolution or liquidation of the Company;

 

(v) a contested election of Directors, as a result of which or in connection
with which the persons who were Directors before such election or their nominees
cease to constitute a majority of the Board; or

 

(vi) any other event specified, at the time an Award is granted or thereafter,
by the Board or the Committee. Notwithstanding the foregoing, the term "Change
in Control" shall not include any underwritten public offering of Shares
registered under the Act.

 

Notwithstanding the foregoing, to the extent necessary to prevent the imposition
of additional taxes under Section 409A, a Change in Control must also constitute
a Change in Control Event.

 

“Change in Control Event” has the same meaning provided to such term under
Section 409A.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Committee” means a committee of two or more independent members of the Board
designated by the Employer to administer the NDC Plan on its behalf. If no
Committee has been designated, then the Board’s Compensation and Management
Development Committee shall serve as the Committee.

 

"Common Stock" means the common stock of the Company, par value $0.0001, per
Share.

 

“Company Stock Account” means a bookkeeping Account established and maintained
for a Participant to record the amount of any compensation deferred under the
NDC Plan in the form of Stock Units (which may also include elective deferrals
of Base Salary or Bonus) or amounts credited as Employer Contributions pursuant
to the NDC Plan and which in each case are denominated in the applicable number
of Stock Units. No dividends or dividend equivalents will be credited to Company
Stock Accounts. The number of Stock Units in a Participant’s Company Stock
Account shall be proportionally adjusted to prevent dilution or enlargement of
rights under the NDC Plan for any change in the outstanding Common Stock
resulting from any stock splits, combination or exchange of Shares,
consolidation, spin-off or recapitalization of Shares or any capital adjustment
or transaction similar to the foregoing or any distribution to holders of Common
Stock other than regular cash dividends.

 

“Deferral Election” means an election by a Participant to defer his/her Base
Salary, Bonus, and/ or Stock Units with such election contained within a NDC
Plan Agreement executed by such Participant and which specifies the deferral and
distribution provisions for the deferred compensation.

 

"Director" means a member of the Board.

 

"Disability" means, with respect to a Participant, that either (A) the
Participant is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or (B) the Participant is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, receiving income replacement benefits for a period of not less than
three months under an accident and health plan covering employees of the
Participant’s employer. The Committee shall determine whether and when a
Participant has sustained a Disability.

 

 

 2 

 

 

“Effective Date” means May 5, 2016.

 

“Eligible Employee” means an Employee (or member of the Board) designated by the
Committee as eligible to participate in the NDC Plan.

 

“Employee” means an individual who is employed by a Participating Employer.

 

“Employer” or “Company” means RadNet, Inc., a Delaware corporation, and any
successor.

 

“Employer Contribution” means the Employer’s credit of an amount selected by the
Committee in its discretion, less any applicable tax withholding, to a
Participant’s Account balance.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

"Exchange Act" means the Securities Exchange Act of 1934, as amended.

 

"Fair Market Value" means, unless the Committee determines otherwise, as of any
date, the per Share closing price for such Common Stock as of such date (or if
no sales were reported on such date, the per Share closing price on the last
preceding day for which a sale was reported), as reported in such source as the
Committee shall determine.

 

“NDC Plan Agreement” means the agreement between the Employer and a Participant
in the form prescribed by the Employer and which evidences the Participant’s
participation in the NDC Plan and Deferral Election. The NDC Plan Agreement must
be timely executed by the Participant as condition of participation in the NDC
Plan. A Participant may have more than one NDC Plan Agreement in effect at any
time. NDC Plan Agreements may differ between Participants or with respect to a
particular Participant.

 

“Participant” means an Eligible Employee who is a member of a select group of
management or highly compensated employees of a Participating Employer and who
has been selected by the Committee to be a participant in the NDC Plan.

 

“Participating Employer” means the Company and any other entity affiliated with
the Company and designated as a participating employer under the NDC Plan from
time to time by the Board or Committee, and their respective successors and
assigns. As of the Effective Date, the Participating Employers are set forth on
Exhibit B attached to the Plan. Exhibit B may be updated from time to time by
the Board or Committee.

 

“Performance-Based Compensation” means compensation, the payment or amount of
which is contingent on pre-established organizational or individual performance
criteria, which satisfies the requirements of Section 409A and Treasury
Regulation Section 1.409A-1(e).

 

“Plan Year” means the period of time during each calendar year commencing on
January 1 and extending through December 31.

 

“Section 409A” means Code Section 409A.

 

“Separation from Service” has the same meaning provided to such term under
Section 409A.

 

"Share" means a share of the Common Stock.

 

“Specified Employee” has the same meaning provided to such term under Section
409A.

 

"Stock Unit" means a bookkeeping entry of a Stock Unit which represents an
amount equal to one Share or the Fair Market Value of one Share. Stock Units
represent an unfunded and unsecured obligation of the Company. A vested Stock
Unit may be payable in cash and/or Shares in the Employer’s discretion.

 

“Trust” means any trust (which shall be what is referred to as a “rabbi trust”)
established by the Company in the Committee’s discretion to which contributions
shall be made to provide the Company with a source of funds for purposes of
satisfying the obligations of the Company under the NDC Plan. The Trust shall
constitute an unfunded arrangement and shall not affect the status of the NDC
Plan as an unfunded plan. The Participants and their Beneficiaries shall have no
beneficial ownership interest in any assets held in the Trust.

 

 

 3 

 

 

“Unforeseeable Emergency” means, with respect to a Participant, a severe
financial hardship resulting from an illness or accident of the Participant, the
Participant’s spouse, the Participant’s Beneficiary, or the Participant’s
dependent (as defined in Code section 152, without regard to section 152(b)(1),
(b)(2), and (d)(1)(B)); loss of the Participant’s property due to casualty
(including the need to rebuild a home following damage to a home not otherwise
covered by insurance, for example, not as a result of a natural disaster); or
other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of Participant, all within the meaning of Section
409A. The Committee shall determine whether an Unforeseeable Emergency has
occurred with respect to a Participant.

 

3. Eligibility and Deferrals and Contributions.

 

3.1. Eligibility. The Committee shall designate which Eligible Employees are
selected to participate in the NDC Plan. Eligible Employees shall be selected
consistent with the intent that the NDC Plan is a “top hat” plan under ERISA for
a select group of management or highly compensated employees. Notwithstanding
anything to the contrary, in the event the Board or the Committee determines
that a Participant will no longer be eligible to actively participate in the NDC
Plan, then, subject to the rules and requirements of Section 409A, the Deferral
Elections made by that Participant will be terminated and no additional amounts
shall be deferred and credited to the Account of that Participant under the NDC
Plan unless and until such time as the Participant is again determined by the
Committee to be an Eligible Employee and such Participant makes a new election
under the provisions of the NDC Plan.

 

3.2. Deferral Elections. A Participant may elect to defer a percentage of his or
her Base Salary, Bonus compensation, and/or Stock Units to the extent permitted
by rules or procedures promulgated by the Committee. Amounts that are deferred
by a Participant shall be credited to such Participant’s Accounts. All Deferral
Elections shall be made in writing on a form, or pursuant to other electronic or
non-written procedures, as may be prescribed from time to time by the Committee
and shall be irrevocable for the Plan Year for which the Deferral Election was
made. Such Deferral Election form may, for any Plan Year, permit all, some or
none of the various types of compensation to be subject to a Deferral Election
as determined in the discretion of the Committee and the Committee may change
such determinations for any Plan Year. Deferral Elections shall automatically
apply to future compensation of the same type payable for any subsequent Plan
Year unless otherwise provided by the Committee or specified by the Participant.
Deferral Elections shall be effected in accordance with the Section 409A timing
rules regarding when deferrals must be effected. The Committee may in its
discretion establish maximum and/or minimum (which can be zero) amounts (or
percentages) that can be deferred by a Participant with respect to a Plan Year
and such limits can be applied in varying amounts to different types of
compensation.

 

3.2.1 General Rule for Base Salary or Bonuses. To be effective for a Plan Year,
elections to defer Base Salary or Bonuses shall generally be made no later than
the December 31 immediately preceding the Plan Year for which services are
performed to earn the Base Salary or Bonus as applicable. Deferrals of Base
Salary and Bonuses shall be credited to a Participant’s Cash Account; provided,
however that the Committee in its discretion may permit some or all of such
deferrals to instead be credited as Stock Units in the Participant’s Company
Stock Account (with the number of Stock Units determined based on the Fair
Market Value of a Share on the date the deferral is credited to the Company
Stock Account). Deferral Elections for Base Salary or Bonuses may also be
effected under Sections 3.2.3 through 3.2.6, if applicable.

 

3.2.2 General Rule for Stock Units. To be effective for a Plan Year, elections
to defer Stock Units shall generally be made no later than the December 31
immediately preceding the Plan Year in which the Stock Units are granted.
Deferrals of Stock Units shall be credited to a Participant’s Company Stock
Account. Deferral Elections for Stock Units may also be effected under Sections
3.2.3 through 3.2.6, if applicable.

 

3.2.3 Performance-Based Compensation. The Committee may, in its discretion,
permit Deferral Elections for Performance-Based Compensation on or before the
date that is six months before the end of the applicable performance period,
provided that the Participant provides service continuously from the later of
the beginning of the performance period or the date the performance criteria was
established through the date the election is made and the compensation has not
become readily ascertainable and substantially certain to be paid, all to the
extent permitted by Section 409A.

 

 

 4 

 

 

3.2.4 Forfeitable Compensation. With respect to Stock Units or Bonuses that are
subject to a condition requiring the Eligible Employee to provide services for a
period of at least twelve (12) months from the award date of the forfeitable
compensation to avoid forfeiture of such compensation, the Committee may permit
the Deferral Election to be made no later than thirty (30) days after the award
date and at least twelve (12) months in advance of the earliest date at which
the forfeiture condition could lapse, all to the extent permitted by Section
409A.

 

3.2.5 Short Term Deferrals. The Committee may also permit a Participant to
effect a Deferral Election with respect to compensation that, absent a Deferral
Election, would be treated as exempt from Section 409A under the “short term
deferral” exception within the meaning of Section 409A, provided that the
Deferral Election (i) is made at least twelve (12) months before the scheduled
vesting date and (ii) provides that payment for the compensation will be
deferred for a period of not less than five (5) years from the date such payment
would otherwise have been paid, except that payment may ultimately be made
earlier in the event of the Participant’s subsequent death, Disability, Change
in Control, or Unforeseeable Emergency, all to the extent permitted by Section
409A.

 

3.2.6 Commencement of Eligibility. Notwithstanding the provisions in Sections
3.2.1 through 3.2.5, an Eligible Employee who first becomes eligible to
participate in the Plan after the start of a Plan Year may make an initial
Deferral Election within thirty (30) days after first becoming an Eligible
Employee, all to the extent permitted by Section 409A.

 

3.3 Employer Contributions. The Employer, in its discretion, may elect to make
Employer Contributions, at any time and in any amount, to be credited to any
Participant’s Account.

 

3.4 Cancellation Due to Unforeseeable Emergency. A Participant may elect to
cancel the Participant’s Deferral Election due to an Unforeseeable Emergency.
The Deferral Election must be cancelled, not merely postponed or otherwise
delayed. Any subsequent Deferral Election will be subject to the Section 409A
rules governing initial deferral elections.

 

3.5 Vesting. Employer Contributions and deferrals of Base Salary, Bonuses and
Stock Units (along with any deemed investment returns on such amounts) will be
subject to vesting or other restrictions that are imposed on the underlying
compensation or contributions.

 

4. Notional Investments in Measurement Funds for Cash Accounts; Reallocation
into Company Stock Account.

 

A Participant may choose from one or more measurement funds selected by the
Employer (the “Measurement Funds”) for the purpose of having notional investment
returns credited or debited to his/her Cash Account balance. The Employer may,
in its sole discretion, discontinue, substitute or add a Measurement Fund. A
Participant shall, on a form and pursuant to procedures which are each
prescribed by the Employer, select the portions of the Cash Account balance to
be hypothetically allocated to such Measurement Funds. If a Participant does not
elect any of the Measurement Funds as described in the previous sentence, the
Cash Account balance shall be allocated into the Measurement Fund(s), as
determined by the Employer, in its sole discretion. A Participant may also
thereafter elect to change the proportions of the Cash Account balance allocated
to the Measurement Funds. Any such elections shall become effective as of the
first business day deemed reasonably practicable by the Employer, in its sole
discretion, and shall continue thereafter for each subsequent day in which such
Participant participates in the NDC Plan, unless changed in accordance with this
Section. Notwithstanding the foregoing, the Employer, in its sole discretion,
may impose limitations on the frequency with which a Participant may change the
proportions of the Cash Account balance allocations to the Measurement Funds.
The performance of each Measurement Fund (either positive or negative) will be
determined on a daily basis (or less frequent basis if determined by the
Committee) and the Cash Account balance will be adjusted to reflect the gains or
losses provided by the notional investments in the Measurement Funds.
Notwithstanding any other provision of the NDC Plan that may be interpreted to
the contrary, the Measurement Funds are to be used for measurement purposes
only, and a Participant’s election of any such Measurement Fund, the allocation
of the Cash Account balance thereto, and the crediting or debiting of such
amounts to the Cash Account balance shall not be considered or construed in any
manner as an actual investment of the Cash Account balance in any such
Measurement Fund.

 

 

 5 

 

 

In the event that the Employer in its own discretion decides to invest funds in
any or all of the investments on which the Measurement Funds are based, no
Participant shall have any rights in or to such investments themselves. Without
limiting the foregoing, the Cash Account balance shall at all times be a
bookkeeping entry only and shall not represent any investment made on any
Participant’s behalf by the Employer; each Participant shall at all times remain
an unsecured creditor of the Employer with respect to the NDC Plan.

 

The Committee may in its discretion permit a Participant to elect to have all or
a portion of his/her Cash Account reallocated to a Company Stock Account. The
Committee will prescribe any rules regarding whether, when, how often, and what
amount of a Cash Account may be reallocated to a Company Stock Account. If such
an election is made, the cash value to be reallocated to the Participant’s
Company Stock Account shall be converted to a number of whole and fractional
Stock Units based on the Fair Market Value of a Share as of the effective date
of such reallocation.

 

5. Distributions. Distributions under the NDC Plan shall be made by the Employer
to Participant in accordance with the terms of the Participant’s NDC Plan
Agreement. Only the vested portion of an Account balance shall be eligible for
distribution. The Account balances (and the Measurement Funds) for a Participant
shall be reduced ratably whenever there is a distribution to such Participant
and in an aggregate amount equal to the pre-tax withholding amount of the
distribution. Applicable tax withholding, as determined by the Employer, will be
applied by the Employer to all distribution payments provided under the NDC Plan
and any NDC Plan Agreement. If the Employer reasonably anticipates that the
Employer's deduction with respect to any distribution from the NDC Plan would be
limited or eliminated by application of Code Section 162(m), then to the extent
deemed necessary by the Employer to ensure that the entire amount of any
distribution from this Plan is deductible under Code Section 162(m), the
Employer may delay payment of any amount that would otherwise be distributed
from the NDC Plan. Any amounts for which distribution is delayed pursuant to
this Section shall continue to be credited/debited with additional amounts in
accordance with the NDC Plan. The delayed amounts (and any amounts credited
thereon) shall be distributed to the Participant (or his or her Beneficiary in
the event of the Participant's death) at the earliest date the Employer
reasonably anticipates that the deduction of the payment of the amount will not
be limited or eliminated by application of Code Section 162(m).

 

5.1 Specified Payment Date. A Participant may elect, at the time of a Deferral
Election, to have Base Salary, Bonuses and/or Stock Units subject to the
Deferral Election distributed in a single lump sum payment on a specific date or
in installments on specified dates to the extent allowed by the Committee, and
for Stock Units or Employer Contributions that include a vesting schedule, after
the last applicable vesting date. The Committee may establish a latest permitted
specified date (such as the date the Participant attains an age specified by the
Committee) and may also specify the available alternatives for selecting lump
sum or installment payments. A Deferral Election shall state whether the
specified date will be effective without regard to any earlier Distribution
Event under Section 5.2. A Participant may subsequently elect to change the time
of a Deferral Election payment only if (i) the subsequent election is made at
least twelve (12) months before the date the distribution would otherwise occur,
(ii) the subsequent election shall not take effect until at least twelve months
after the date the subsequent election is made, and (ii) the effect of the
subsequent election is to defer commencement of such payment by at least five
(5) years.

 

5.2 Distribution Events. Amounts credited to an Account shall (except as
otherwise provided in a Deferral Election) be distributed on the earliest to
occur of the following: (i) the date(s) specified by the Participant in the
Deferral Election; (ii) the Participant’s death; (iii) the Participant’s
Disability, (iv) the Participant’s Separation from Service; or (v) a Change in
Control.

 

5.3 Payment. Payments that are due will be made as soon as practicable, but in
no event later than sixty (60) days after the applicable payment date or
Distribution Event (subject to Section 10).

 

5.4 Unforeseeable Emergency. A Participant may request a distribution of vested
amounts from his or her Account in the event the Participant has an
Unforeseeable Emergency. A Participant who receives a distribution due to an
Unforeseeable Emergency shall have any Deferral Election for the Plan Year in
which the distribution is received cancelled for the remainder of the Plan Year.
The amount distributed with respect to an Unforeseeable Emergency shall not
exceed the amounts necessary to satisfy such Unforeseeable Emergency plus
amounts necessary to pay taxes reasonably anticipated as a result of the
distribution. The Committee may establish guidelines and procedures for
implementing withdrawals. An application shall be written, be signed by the
Participant and include a statement of facts describing the Unforeseeable
Emergency and any other facts required by the Committee. The withdrawal amount
and date shall be fixed by the Committee. The Committee may require a minimum
advance notice and may limit the amount, time and frequency of withdrawals. The
foregoing shall be construed in a manner consistent with Section 409A.

 

 

 6 

 

 

5.5 Form of Payment. Payment from a Participant’s Account shall be made in the
form of cash or Shares in accordance with this Section 5.5. Amounts payable from
a Participant’s Cash Account shall be paid in cash. Amounts payable from a
Participant’s Company Stock Account shall be paid in the form of one share of
Common Stock for each whole Stock Unit then payable, with cash payable for each
fractional Stock Unit, provided however that the Committee may decide to pay out
some or all of the distribution in cash (with any cash amount determined based
on applying the Fair Market Value of a Share as of the last business day before
the payment is made to the Participant). Any Shares issued as payment under the
NDC Plan shall come from a Company stockholder approved equity compensation plan
that has available Shares.

 

5.6 Death. If distribution of an Account is due as a result of the Participant’s
death, the balances in the Participant’s Accounts will be distributed to the
Participant’s designated Beneficiary in accordance with Section 6.

 

5.7 Section 409A Income Inclusion. If any portion of a Participant's Account
Balance under the NDC Plan is required to be included in income by the
Participant prior to receipt due to a violation of the requirements of Section
409A, the Participant may petition the Company for a distribution of that
portion of his or her Account Balance that is required to be included in his or
her income. Upon the grant of such a petition, which grant shall not be
unreasonably withheld, the Employer shall distribute to the Participant
immediately available funds in an amount equal to the portion of his or her
Account Balance required to be included in income as a result of the failure of
the NDC Plan to meet the requirements of Section 409A, which amount shall not
exceed the Participant's unpaid vested Account Balance under the NDC Plan. Such
a distribution shall reduce the Participant's benefits to be paid under the NDC
Plan. In the event that any portion of a Participant's Account is required to be
included in income by the Participant prior to receipt of any distribution under
the NDC Plan resulting from a violation of the requirements of Section 409A, the
Employer shall withhold from such Participant all federal, state and local
income, employment and other taxes required to be withheld by the Employer in
connection with such income inclusion in amounts and in a manner determined in
the sole discretion of the Employer.

 

6. Beneficiary Designation.

 

A Participant shall have the right to designate any person or persons or entity
or entities as his Beneficiary (or Beneficiaries) to whom payment under the NDC
Plan shall be made in the event of his/her death prior to distribution to the
Participant of the entire Account balance. A Beneficiary designation may be made
or changed at any time prior to the Participant’s death by filing with the
Committee a written instrument in such form as is prescribed by the Committee.
If a Participant fails to designate a Beneficiary, or if all designated
Beneficiaries predecease the Participant, then any amounts otherwise payable to
the Beneficiary shall be paid to the Participant’s spouse (or if there is no
surviving spouse then to the Participant’s estate).

 

7. Administration, Liability and Trust.

 

7.1 Administration. The Committee shall have the authority and power to make,
amend, interpret, and enforce all appropriate rules and regulations for the
administration of the NDC Plan and to decide any and all questions as may arise
in connection with the interpretation or application of the NDC Plan (including,
but not limited to, eligibility for benefits, and to make any other
determinations which the Committee believes necessary or advisable for the
administration of the NDC Plan). Benefits under the NDC Plan will be payable
only if the Committee decides in its sole discretion that the Participant or
Beneficiary is entitled to them under the NDC Plan. All decisions or action of
the Committee in respect to any question arising out of or in connection with
the administration, interpretation and application of the NDC Plan and the rules
and regulations promulgated hereunder by the Committee shall be final,
conclusive and binding upon all Participants and all other persons having or
claiming any interest in the NDC Plan and shall receive deference to the maximum
extent permitted by applicable law. The Committee may delegate any of its duties
and powers hereunder to the extent permitted by applicable law.

 

 

 7 

 

 

7.2 Liability. The Employer shall indemnify its officers and employees and the
members of the Board and Committee from all liabilities from their acts or
omissions in connection with the administration, amendment or termination of the
NDC Plan to the maximum extent permitted by applicable law. No current or former
member of the Committee and no director, officer or member of the Board or of
any Participating Employer or any of their affiliates shall be liable to any
persons for any actions taken under the NDC Plan, or for any failure to effect
any of the objectives or purposes of the NDC Plan, by reason of insolvency or
otherwise. Neither the officers nor any current or former member of the
Committee or the Board or any of their affiliates in any way secures or
guarantees the payment of any benefit or amount which may become due and payable
hereunder to or with respect to any Participant. Each Participant and other
person entitled at any time to payments hereunder shall look solely to the
assets of the Company for such payments as an unsecured, general creditor.
Nothing herein shall be construed to give a Participant, Beneficiary or any
other person or persons any right, title, interest or claim in or to any
specific asset, fund, reserve, account or property of any kind whatsoever owned
by the Company or in which it may have any right, title or interest now or in
the future. After benefits shall have been paid to or with respect to a
Participant or Beneficiary (as applicable) and such payment purports to cover in
full the benefit hereunder, such former Participant or Beneficiary or other
person or persons, as the case may be, shall have no further right or interest
in the other assets of the Company and its affiliates in connection with the NDC
Plan.

 

7.3 Trust. To fulfill the obligations of the Company with respect to a
Participant and any Beneficiary under the NDC Plan, a Trust may be established
by the Company via a Trust agreement with a third party, to which cash or other
property may be contributed by the Company to provide for the benefit payments
under the NDC Plan. The trustee for any such Trust shall have the duty to hold
such property and to invest the Trust assets and funds in accordance with the
terms and conditions of a Trust agreement entered into by and between the
Company and the Trustee. All rights associated with the assets of the Trust, if
any, shall be exercised by the trustee of the Trust, and shall in no event be
exercisable by or rest with a Participant or the Beneficiary of a Participant.
Any such Trust shall provide that in the event of the insolvency of the Company,
the trustee shall hold the assets of the Trust for the benefit of the general
creditors of the Company. The trustee(s) shall be selected by the Committee in
its discretion and the Trust agreement may include certain provisions (including
without limitation affecting who serves as trustee and where the Trust funds are
held) that are applicable in the event of a Change in Control.

 

8. Entire Agreement; Amendment; Severability.

 

The NDC Plan supersedes any and all prior nonqualified deferred compensation
arrangements, programs and/or similar plans that may previously have been
offered or provided by the Employer (and its affiliates or
predecessors-in-interest) to a Participant. Any benefits accrued hereunder shall
not be deemed compensation to a Participant for the purpose of computing
benefits under any qualified retirement plan or other benefit plan, whether
qualified or nonqualified, which may be maintained by the Employer. Except as
otherwise provided in the NDC Plan, no provision of the NDC Plan may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by a Participant and a duly authorized
representative of the Employer. Any amendment to Section 5 and the applicable
section in a NDC Plan Agreement governing distribution payments will comply with
Section 409A including without limitation the subsequent deferral rules of
Section 409A. The Board or Committee may amend or terminate the NDC Plan at any
time (subject to obtaining Company stockholder approval only to the extent
required by applicable law or stock exchange requirements) provided that such
amendment or termination will not adversely affect the rights of any Participant
without the written consent of the Participant. Notwithstanding the pervious
sentence, the Employer in its discretion may terminate the NDC Plan (and pay out
Account balances) in accordance with the plan termination rules of Section 409A
including without limitation in connection with a Change in Control. No waiver
by any party hereto at any time of any breach by any party hereto or compliance
with any condition or provision of the NDC Plan to be performed by such other
party will be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. Headings in the NDC Plan
document are for purposes of reference only and will not limit or otherwise
affect the meaning hereof. If any provision of the NDC Plan is held invalid or
unenforceable, its invalidity or unenforceability will not affect any other
provision of the NDC Plan, and the NDC Plan will be construed and enforced as if
such provision had not been included.

 

9. No Right to Continued Employment.

 

Nothing in the NDC Plan shall be construed as giving any Participant any right
to continued employment with the Employer.

 

 

 8 

 

 

10. Taxes.

 

Each Participant understands and agrees that each Participant will be entirely
responsible for any and all taxes on any benefits payable to a Participant as a
result of the NDC Plan or NDC Plan Agreement. The Employer shall have the right
to deduct from any payment to a Participant (or make an adjustment to a
Participant’s Account balance including without limitation withholding or
reducing Stock Units from a Company Stock Account) made hereunder or otherwise
the amount of cash sufficient to satisfy the Employer’s foreign, federal, state
or local income tax withholding obligations with respect to such payment
including without limitation any taxes imposed under the Federal Insurance
Contributions Act (FICA). The NDC Plan is intended to be compliant with the
provisions of Section 409A and shall be interpreted in accordance with such
intention. The Employer may adopt such conforming amendments as the Employer
deems advisable or necessary (but without an obligation to do so), in its sole
discretion, to comply with Section 409A and avoid the imposition of taxes under
Section 409A. Each payment made pursuant to any provision of the NDC Plan shall
be considered a separate payment and not one of a series of payments for
purposes of Section 409A. In addition, if upon a Participant’s Separation from
Service, he/she is then a Specified Employee, then solely to the extent
necessary to comply with Section 409A and avoid the imposition of taxes under
Section 409A, the Employer shall defer payment of “nonqualified deferred
compensation” subject to Section 409A payable as a result of and within six (6)
months following such Separation from Service until the earlier of (i) the first
business day of the seventh month following the Participant’s Separation from
Service or (ii) within thirty (30) days after the Employer receives written
confirmation of the Participant’s death. While it is intended that all payments
and benefits provided under the NDC Plan will be exempt from or comply with
Section 409A, the Company makes no representation or covenant to ensure that the
NDC Plan, NDC Plan Agreements and any payments under the NDC Plan are exempt
from or compliant with Section 409A. The Company will have no liability to any
Participant or any other party if a payment or benefit under the NDC Plan is
challenged by any taxing authority or is ultimately determined not to be exempt
or compliant. In no event whatsoever shall the Company be liable for any
additional tax, interest or penalties that may be imposed on a Participant by
Section 409A or for any damages for failing to comply with Section 409A or have
any obligation to provide gross-up compensation to any Participant in connection
with any Section 409A additional taxes, interest or penalties that are imposed
on a Participant.

 

11. Source of Payment.

 

The Employer’s obligation to make payments under the NDC Plan shall be
contractual only and all payments hereunder shall be made by the Employer from
its general assets at the time and in the manner provided for in the NDC Plan.
No person for whom an Account balance is maintained, or who is entitled to a
payment hereunder, shall thereby have any rights or interest in any assets of
the Employer, other than those of an unsecured general creditor of the Employer.

 

Notwithstanding the foregoing, if the Employer establishes a Trust, benefits may
be paid from said Trust and, to the extent that they are so paid, shall be
treated as if paid by the Employer hereunder.

 

12. No Assignment.

 

Neither a Participant, nor his/her Beneficiary nor any other person shall have
any right to sell, assign, transfer, pledge, anticipate, or otherwise encumber,
the amounts, if any, payable hereunder, to any Participant, Beneficiary or such
other person. Except as required by law, no part of the amounts payable under
the NDC Plan shall be subject to seizure or sequestration for the payment of any
debts, judgments, alimony or separate maintenance owed by a Participant,
Beneficiary or any other person, nor be transferable by operation of law in the
event of the bankruptcy or insolvency of a Participant, Beneficiary or other
person.

 

13. Unfunded.

 

The NDC Plan is unfunded and is maintained by the Employer primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees. Nothing contained in the NDC Plan and no action
taken pursuant to its terms shall create or be construed to create a fiduciary
relationship between the Employer and a Participant or any other person. The
right of Participant to receive benefits hereunder shall be an unsecured claim
against the general assets of the Employer and neither the Participant nor any
other person shall have any rights in or against any amounts which may be
earmarked by the Employer in order to implement the NDC Plan, or any other
specific assets of the Employer.

 

14. Notice.

 

For all purposes of the NDC Plan, all communications, including without
limitation notices, consents, requests or approvals, required or permitted to be
given hereunder will be in writing and will be deemed to have been duly given
when hand delivered or dispatched by electronic facsimile transmission (with
receipt thereof orally confirmed), or five business days after having been
mailed by United States registered or certified mail, return receipt requested,
postage prepaid, or three business days after having been sent by a nationally
recognized overnight courier service such as FedEx or UPS addressed to the
Employer (to the attention of the Chief Executive Officer of the Employer) at
its principal executive office and to the Participant at his/her principal
residence, or to such other address as any party may have furnished to the other
in writing and in accordance herewith, except that notices of changes of address
shall be effective only upon receipt.

 

 

 9 

 

 

15. Governing Law.

 

The NDC Plan and any NDC Plan Agreement shall be governed, construed and
interpreted in accordance with the laws of the State of Delaware (without regard
to the principles of conflict of laws), except to the extent preempted by ERISA.
The NDC Plan is subject to the requirements of ERISA. Further information about
the rights of Participants under ERISA and the administration of the NDC Plan in
accordance with ERISA is contained in Exhibit A to the NDC Plan. Exhibit A is a
part of the NDC Plan.

 

IN WITNESS WHEREOF, the below has executed the NDC Plan on behalf of the
Employer as of the Effective Date.

 

 

  RadNet, Inc.              ____________________     By:          Title:  

 

 

 

 

 

 

 

 

 10 

 

EXHIBIT A

ERISA INFORMATION

 

 

I. IMPORTANT INFORMATION

 

A. NDC Plan Administration. As the “NDC Plan Administrator” for purposes of the
NDC Plan, the Employer has the full and sole discretionary authority to
administer and interpret the NDC Plan, including discretionary authority to
determine eligibility for participation in and for benefits under the NDC Plan,
to determine the amount of benefits payable to a Participant, and to any terms
of the NDC Plan. All determinations by the NDC Plan Administrator will be final
and conclusive upon all persons and be given the maximum possible deference
allowed by law. The NDC Plan Administrator is the “named fiduciary” of the NDC
Plan for purposes of ERISA and will be subject to the applicable fiduciary
standards of ERISA when acting in such capacity. The Employer may delegate in
writing to any other person all or a portion of its authority or responsibility
with respect to the NDC Plan.

 

B. Source of Benefits. The NDC Plan is unfunded, and all deferred compensation
benefits will be paid from the general assets of the Employer or its successor.
No contributions are required under the NDC Plan.

 

C. Claims Procedure. If a Participant believes he/she has been incorrectly
denied a benefit or is entitled to a greater benefit than the benefit received
under the NDC Plan, the Participant may submit a signed, written application to
the Employer’s Chief Executive Officer (“Claims Administrator”). The Participant
will be notified in writing of the approval or denial of this claim within
ninety (90) days of the date that the Claims Administrator receives the claim,
unless special circumstances require an extension of time for processing the
claim. In the event an extension is necessary, the Participant will be provided
written notice prior to the end of the initial ninety (90) day period indicating
the special circumstances requiring the extension and the date by which the
Claims Administrator expects to notify the Participant of approval or denial of
the claim. In no event will an extension extend beyond ninety (90) days after
the end of the initial ninety (90) day period. If the Participant’s claim is
denied, the written notification will state specific reasons for the denial,
make specific reference to the NDC Plan provision(s) on which the denial is
based, and provide a description of any material or information necessary for
the Participant to perfect the claim and why such material or information is
necessary. The written notification will also provide a description of the NDC
Plan’s review procedures and the applicable time limits, including a statement
of the Participant’s right to bring a civil suit under section 502(a) of ERISA
following denial of the Participant’s claim on review.

 

The Participant will have sixty (60) days from receipt of the written
notification of the denial of the claim to file a signed, written request for a
full and fair review of the denial by a review panel which will be a named
fiduciary of the NDC Plan for purposes of such review. This request should
include the reasons the Participant is requesting a review and may include facts
supporting the Participant’s request and any other relevant comments, documents,
records and other information relating to the Participant’s claim. Upon request
and free of charge, the Participant will be provided with reasonable access to,
and copies of, all documents, records and other information relevant to the
claim, including any document, record or other information that was relied upon
in, or submitted, considered or generated in the course of, denying the claim. A
final, written determination of the Participant’s eligibility for benefits shall
be made within sixty (60) days of receipt of the Participant’s request for
review, unless special circumstances require an extension of time for processing
the claim, in which case the Participant will be provided written notice of the
reasons for the delay within the initial sixty (60) day period and the date by
which the Participant should expect notification of approval or denial of the
claim. This review will take into account all comments, documents, records and
other information submitted by the Participant relating to the claim, whether or
not submitted or considered in the initial review of the claim. In no event will
an extension extend beyond sixty (60) days after the end of the initial sixty
(60) day period. If an extension is required because the Participant fails to
submit information that is necessary to decide the claim, the period for making
the benefit determination on review will be tolled from the date the notice of
extension is sent to the Participant until the date on which the Participant
responds to the request for additional information. If the Participant’s claim
is denied on review, the written notification will state specific reasons for
the denial, make specific reference to the NDC Plan provision(s) on which the
denial is based and state that the Participant is entitled to receive upon
request, and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant to the claim, including any document,
record or other information that was relied upon in, or submitted, considered or
generated in the course of, denying the claim. The written notification will
also include a statement of the Participant’s right to bring an action under
section 502(a) of ERISA.

 

 

 11 

 

 

If the Participant’s claim is initially denied or is denied upon review, the
Participant is entitled to receive upon request, and free of charge, reasonable
access to, and copies of, any document, record or other information that
demonstrates that (1) the claim was denied in accordance with the terms of the
NDC Plan, and (2) the provisions of the NDC Plan have been consistently applied.
In pursuing any of the Participant’s rights set forth in this section, an
authorized representative of the Participant may act on his/her behalf.

 

If the Participant does not receive notice within the time periods described
above, whether on initial determination or review, the Participant will be
deemed to have satisfied the NDC Plan’s administrative claims procedures and may
initiate a lawsuit under Section 502(a) of ERISA.

 

 

II. STATEMENT OF ERISA RIGHTS

 

As a participant in the NDC Plan, a Participant is entitled to certain rights
and protections under ERISA. ERISA provides that the NDC Plan participant shall
be entitled to:

 

A. Receive Information About The NDC Plan and Benefits

 

Examine, without charge, at the NDC Plan Administrator’s office and at other
specified locations, such as work sites, all documents governing the NDC Plan.

 

Obtain, upon written request to the NDC Plan Administrator, copies of documents
governing the operation of the NDC Plan. The NDC Plan Administrator may make a
reasonable charge for the copies.

 

B. Prudent Actions by Plan Fiduciaries

 

In addition to creating rights for the NDC Plan participant, ERISA imposes
duties upon the people who are responsible for the operation of the employee
benefit plan. The people who operate the NDC Plan, called “fiduciaries” of the
NDC Plan, have a duty to do so prudently and in the interest of the Participant
and beneficiaries. No one, including the Participant’s employer or any other
person, may fire the Participant or otherwise discriminate against the
Participant in any way to prevent the Participant from obtaining a benefit or
exercising his/her rights under ERISA.

 

C. Enforcing Rights

 

If a claim for a benefit is denied or ignored, in whole or in part, a
Participant has a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.

 

Under ERISA, there are steps the Participant can take to enforce the above
rights. For instance, if the Participant requests a copy of NDC Plan documents
and does not receive it within 30 days, the Participant may file suit in a
federal court. In such a case, the court may require the NDC Plan Administrator
to provide the materials and pay the Participant up to $110.00 per day until the
Participant receives the materials, unless the materials were not sent because
of reasons beyond the control of the NDC Plan Administrator. If the Participant
has a claim for benefits which is denied or ignored, in whole or in part, the
Participant may file suit in a state or federal court after the Participant has
completed the NDC Plan's administrative appeals process. If the Participant is
discriminated against for asserting his/her rights, the Participant may seek
assistance from the U.S. Department of Labor, or the Participant may file suit
in a federal court. The court will decide who should pay court costs and legal
fees. If the Participant is successful, the court may order the person the
Participant has sued to pay these costs and fees. If the Participant loses, the
court may order the Participant to pay these costs and fees, for example, if it
finds the Participant’s claim is frivolous.

 

D. Assistance With Questions

 

If a Participant has any questions about the NDC Plan, the Participant should
contact the NDC Plan Administrator. If the Participant has any questions about
this statement or about his/her rights under ERISA, or if the Participant needs
assistance in obtaining documents from the NDC Plan Administrator, the
Participant should contact the nearest office of the Employee Benefits Security
Administration, U.S. Department of Labor, listed in the telephone directory, or
the Division of Technical Assistance and Inquiries, Employee Benefits Security
Administration, U.S. Department of Labor, 200 Constitution Avenue N.W.,
Washington, D.C. 20210. The Participant may also obtain certain publications
about his/her rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.

 



 12 

 

 

ADDITIONAL NDC PLAN INFORMATION

 

Name of Plan: RadNet, Inc. Nonqualified Deferred Compensation Plan Employer
Sponsoring Plan:

RadNet, Inc.

1510 Cotner Avenue

Los Angeles, California 90025

Employer Identification Number: 13-3326724 Plan Year: Calendar Year Plan
Administrator:

RadNet, Inc.

c/o Chief Executive Officer

1510 Cotner Avenue

Los Angeles, California 90025

Telephone No. (310) 478-7808

Agent for Service of Legal Process: NDC Plan Administrator, at the above address
Type of Plan: Unfunded Pension Plan providing nonqualified deferred compensation
benefits to a select group of management and/or highly compensated employees NDC
Plan Costs: The cost of the NDC Plan is paid by RadNet, Inc. Type of
Administration: Self-administered by the NDC Plan Administrator

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 13 

 

EXHIBIT B

 



RADNET, INC. NONQUALIFIED DEFERRED COMPENSATION PLAN

PARTICIPATING EMPLOYERS

 

 

 

RadNet, Inc., a Delaware corporation

RadNet Management, Inc., a California corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 14 

